      Case: 1:20-cv-02134 Document #: 89 Filed: 05/11/20 Page 1 of 3 PageID #:2697




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 ANTHONY MAYS, et al.,                             )      Case No. 20-CV-2134
                                                   )
                Plaintiffs,                        )      Hon. Matthew F. Kennelly,
                                                   )
 v.                                                )      in his capacity as Emergency
                                                   )      Judge
 THOMAS J. DART, Sheriff of Cook                   )
 County,                                           )      Hon. Robert W. Gettleman,
                                                   )
                Defendant.                         )      District Court Judge
                                                   )
                                                   )      Hon. M. David Weisman,
                                                          Magistrate Judge

                          RULE 3(C) DOCKETING STATEMENT

1. District Court Jurisdiction

        On April 3, 2020, plaintiffs filed a class action Complaint that alleged violations

of the Eighth and Fourteenth Amendments. (Dkt. 1) On the same day, plaintiffs filed an

Emergency Motion for Temporary Restraining Order or Preliminary Injunction that

sought class-wide relief for all pre-trial detainees housed in the Cook County Jail. (Dkt.

2) On April 9, 2020, after the motion was fully briefed, the District Court granted

plaintiffs motion in part by ordering the Sheriff to take certain actions to provide

sanitation supplies, soap, and PPE to detainees, as well as social distancing during the

intake process, and denied all other relief.

        On April 14, 2020, plaintiffs’ filed a Renewed Motion for a Preliminary Injunction

and Limited, Expedited Discovery. (Dkt. 55) On April 27, 2020, the District Court

entered its Memorandum Opinion and Order which converted the Temporary

Restraining Order to a preliminary injunction and granted additional preliminary



                                               1
   Case: 1:20-cv-02134 Document #: 89 Filed: 05/11/20 Page 2 of 3 PageID #:2698




injunctive relief regarding social distancing but denied plaintiffs’ other requested relief.

(Dkt. 73) In its decision, the District Court conditionally certified plaintiffs’ class under

Fed. R. Civ. P. 23(b)(2). The District Court had jurisdiction pursuant to 28 U.S.C. § 1331.

2. Appellate Court Jurisdiction

       Defendant Sheriff Dart filed his notice of appeal on May 11, 2020, 14 days after the

District Court entered its order granting conditional class certification and preliminary

injunctive relief. This Court has jurisdiction pursuant to 28 U.S.C. § 1292(a)(1), because

the order of April 27, 2020 is an order granting an injunction. This Court also has

jurisdiction over the April 27, 2020 conditional class certification under Fed. R. Civ. P.

23(f). Matz v. Household Int'l Tax Reduction Inv. Plan, 687 F.3d 824, 825 (7th Cir. 2012).

3. Prior or Related appeals.

       There are no prior or related appeals.



                                                       By: /s/ Gretchen Harris Sperry
                                                       One of the attorneys for Defendant
                                                       Thomas J. Dart, Sheriff of Cook
                                                       County

Gretchen Harris Sperry*
Robert T. Shannon
James M. Lydon
Adam R. Vaught
Lari Dierks
HINSHAW & CULBERTSON LLP
151 N. Franklin Street, Suite 2500
Chicago, Illinois 60601
Tel. 312-704-3000
   Case: 1:20-cv-02134 Document #: 89 Filed: 05/11/20 Page 3 of 3 PageID #:2699




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on May 11, 2020, I electronically filed the forgoing
DEFENDANT’S DOCKETING STATEMENT with the Clerk of the U.S. District Court,
using the Court’s CM/ECF system, which will accomplish service electronically on all
counsel of record.


                                                /s/ Gretchen Harris Sperry
